Citation Nr: 1210137	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-45 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD, and assigned a 30 percent initial evaluation, effective from March 13, 2008.  

The Board notes the RO issued a statement of the case in November 2009 that addressed the Veteran's claims for increased ratings for migraine headaches, for a residual scar of a gunshot wound of the right shoulder, and for residual scars of a gunshot wound of the right upper thigh.  Since a timely substantive appeal was not received, the Board's adjudication is limited to the issue set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal received in November 2009, the Veteran indicated he wanted to testify before a Veterans Law Judge at the Board in Washington, D.C..  However, in January 2012, the Veteran's representative requested a videoconference hearing at the local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge of the Board, in accordance with applicable provisions.  The appellant and his representative should be notified of the time and place to report.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


